HARRIS, J.
F.J.W. Enterprises, Inc., the defendant below, appeals a final judgment awarding costs. The judgment was based on the trial court’s finding that Johnson was the prevailing party. However, in a separate, prior appeal, this Court reversed the judgment favoring Johnson. F.J.W. Enterprises, Inc. v. Johnson, 746 So.2d 1145 (Fla. 5th DCA 1999), rehearing denied, (Dec. 22, 1999). Because Johnson is no longer the prevailing party, he is no longer entitled to costs. See Association Financial Services, Inc. v. Lewis, 551 So.2d 590, 591 (Fla. 5th DCA 1989).
REVERSED.
W. SHARP, and PETERSON, JJ., concur.